Citation Nr: 0604332	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-32 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from March 1972 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The representative has also raised the issue of entitlement 
to service connection for depression secondary to back pain.  
This issue is referred to the RO for further development or 
other appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection is presently in effect for chronic 
lumbosacral strain, rated 40 percent disabling.  The 
appellant and his representative have raised the inextricably 
intertwined issue of entitlement to service connection for 
intervertebral disc syndrome, and they have contended that 
the appellant is entitled to separate ratings for lumbosacral 
strain and for radiculopathy, citing to Esteban v. Brown, 
6 Vet. App. 259 (1994).  In addition, the RO has not yet 
rated the service-connected low back disability under the 
rating criteria for spinal disabilities which became 
effective on September 26, 2003, and the appellant and his 
representative have pointed out that the last official 
examination of the appellant in July 2003 may be inadequate 
for rating purposes as the most recent version of the spinal 
examination worksheet allegedly was not utilized.  For all of 
these reasons, as the representative has recognized in the 
Appellant's Brief of January 2006, a remand of this appeal is 
unavoidable.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current increased 
rating claim and to the claim seeking 
service connection for intervertebral 
disc syndrome or other radiculopathy, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  At the same 
time, the AMC or the RO should obtain and 
incorporate into the claims file copies 
of all relevant VA medical treatment 
records which are not already of record.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a VA 
examination using the most recent version 
of the spinal examination worksheet in 
order to determine the current nature and 
extent of the service-connected low back 
disability, to include a medical opinion 
concerning whether or not intervertebral 
disc syndrome or other radiculopathy is 
currently present and, if so, whether it 
is etiologically related to service or to 
a service-connected disability.  In 
addition to specifically identifying any 
evidence of neuropathy and conducting 
range of (low back) motion studies, the 
examiner should elicit a history from the 
appellant concerning the frequency and 
duration of any incapacitating episodes 
involving the low back necessitating bed 
rest and treatment by a physician.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since August 2003.  This 
rating action should conform to 
VAOPGCPREC 3-2000.  

6.  In addition, the AMC or the RO should 
initially adjudicate the claim seeking 
service connection for intervertebral 
disc syndrome or other radiculopathy.  If 
this determination is unfavorable to the 
appellant, he should be provided with a 
written explanation of the reasons and 
bases for this unfavorable determination 
and an explanation of his appellate 
rights.  If a timely notice of 
disagreement is received from the 
appellant, the AMC or the RO should 
proceed with procedural development for 
possible future appellate review by the 
Board on this issue.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

